WERDEGAR, J., Concurring and Dissenting.
I concur in the majority opinion’s affirmance of the judgment of guilt. With due respect, however, I conclude the majority fails to appreciate the seriousness of the trial court’s misunderstanding of Penal Code section 190.3, factor (d) (hereafter factor (d)), when ruling on the automatic motion for modification of the verdict (Pen. Code, § 190.4, subd. (e) (hereafter section 190.4(e)); further statutory references are to this code). As I explain, because I cannot conclude the court’s misunderstanding had “no impact” on the trial court’s decision to deny the modification motion (People v. Jones (1997) 15 Cal.4th 119, 201 [61 Cal.Rptr.2d 386, 931 P.2d 960] (conc, and dis. opn. of Werdegar, J.); People v. Cooper (1991) 53 Cal.3d 771, 848 [281 Cal.Rptr. 90, 809 P.2d 865]), I would vacate the penalty judgment and remand for a new hearing on the automatic modification motion.
The applicable law is stated in People v. Ashmus (1991) 54 Cal.3d 932, 1006-1007 [2 Cal.Rptr.2d 112, 820 P.2d 214]: “‘In ruling on a verdict-modification application, the trial judge is required by section 190.4(e) to “make an independent determination whether imposition of the death penalty upon the defendant is proper in light of the relevant evidence and the *710applicable law.” That is to say, he must determine whether the jury’s decision that death is appropriate under all the circumstances is adequately supported. And he must make that determination independently, i.e., in accordance with the weight he himself believes the evidence deserves.’ (People v. Marshall [(1990)] 50 Cal.3d [907,] 942 [269 Cal.Rptr. 269, 790 P.2d 676], citations omitted.) Obviously, the evidence that he considers is that which was properly presented to the jury [citation]—no more, no less [citation]. [¶] On appeal, we subject a ruling on a verdict-modification application to independent review: the decision resolves a mixed question of law and fact; a determination of this kind is generally examined de novo [citations]. Of course, when we conduct such scrutiny, we simply review the trial court’s determination after independently considering the record. We do not ourselves decide the verdict-modification application.”
When, from the trial court’s statement in ruling on the modification motion, it is apparent the court misunderstood the law, we will nevertheless affirm the judgment if we can conclude “any misunderstanding [on the trial judge’s part] ‘had no impact on the court’s decision to deny the motion.’ ” (People v. Cooper, supra, 53 Cal.3d at p. 848.)
In this case, defendant’s primary showing in mitigation of penalty consisted of extensive evidence he suffered from brain damage. For purposes of choosing an appropriate penalty, this evidence was relevant to factor (d), which provides the trier of fact (and, hence, the trial court when ruling on a modification motion) “shall take into account . . . [^fl ... [^D (d) Whether or not the offense was committed while the defendant was under the influence of extreme mental or emotional disturbance.”
Although the trial court recognized defendant’s proffered evidence was potentially mitigating, the court appeared to apply—erroneously—a “reasonable person” standard to this evidence, stating: “I think the trier of fact is entitled to rely on at least a reasonable man’s standard, and certainly a reasonable person would not be frustrated to the extent of committing the acts that the defendant committed simply because he had been rejected by a prospective customer from making a sale. [Defendant’s] actions were completely unreasonable in that regard and I do not think that the trier of fact, that is, the jury accepted his reason for committing the acts he did, nor do /.” (Italics added.)
The trial court’s apparent reliance on a reasonable person standard was error because the reasonable person standard is inapplicable to the type of assessment called for by section 190.4(e). The relevant inquiry is whether, under factor (d), “the offense was committed while the defendant was under *711the influence of extreme mental or emotional disturbance.” (Italics added.) As does the majority (see maj. opn., ante, at p. 695), I take the highlighted phrase to mean “was actually under.” Thus, the trial court properly could have discounted defendant’s evidence of a mental disturbance either because no substantial evidence established such disturbance, or because the court found the defense experts on this topic not credible. The trial court’s responsibility, in other words, is to determine whether the evidence shows defendant was actually under such influence. If the court finds in the affirmative, it must then go on and weigh that fact (along with any other factor in mitigation) against the aggravating factors established by the evidence.
What the trial judge cannot do is discount the persuasive force of the proffered mitigating evidence due to a belief a reasonable person would not have been under such influence. Indeed, the entire point of defendant’s mitigating evidence was that, as a result of brain damage occurring during birth, he did not respond to external stimuli and stressors as would a reasonable person with an undamaged brain. By subjecting defendant’s penalty evidence to a reasonable person standard, the trial court misapprehended the meaning of factor (d) and failed to accord defendant’s mitigating evidence the weight to which it was legally entitled.
Was the trial court’s misunderstanding harmless? Asked differently, can we conclude the misunderstanding “ ‘had no impact on the court’s decision to deny the motion.’ ”? (People v. Cooper, supra, 53 Cal.3d at p. 848, quoting People v. Karis (1988) 46 Cal.3d 612, 652 [250 Cal.Rptr. 659, 758 P.2d 1189].) The evidence suggesting defendant suffered from brain damage was the primary mitigating evidence presented to the jury; yet the trial court, when ruling on the section 190.4(e) motion for modification, evidently failed to appreciate the import of this evidence due to its misapprehension of the law. As I stated in my concurring and dissenting opinion in People v. Jones, supra, 15 Cal.4th 119, 198, “[although in ruling on a verdict modification motion a trial judge must make an ‘independent’ determination whether imposition of the death penalty upon the defendant is proper, independence in this context refers to according the evidence the weight the judge himself or herself believes it deserves, in light of the applicable law .... [Citation.]” (Id. at p. 203, italics added.) Defendant was deprived of this determination. Accordingly, I conclude he was prejudiced by the error.
I respectfully disagree with my colleagues in the majority to the extent they read the trial court’s statement as meaning the court actually considered defendant’s evidence of a possible “extreme mental or emotional disturbance” free from the distorting effects of the reasonable person standard. It *712is true the trial court’s comment (“nor do I [accept the defendant’s reason]”) could mean the court merely disbelieved defendant’s evidence he suffered from brain damage. Read in context, however, it seems clear the court made that comment in relation to its assumption a reasonable person standard applied in this context.
I would vacate the judgment and remand for a new hearing on the automatic motion under section 190.4(e), to permit the trial court to apply the correct legal standard when ruling on the motion. I express no view as to the proper outcome of such a hearing.
Mosk, J., and Brown, J., concurred.
Appellant’s petition for a rehearing was denied July 9, 1997, and the opinion was modified to read as printed above.